 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                            Case No. 2:20-cv-00494-JAD-EJY
         Daniel Wolff,
 4
                          Petitioner
 5              v.                                      Order Granting Motion for Enlargement of
                                                                        Time
 6 Brian Williams, et al.,
                                                                         ECF No. 19
 7                       Respondents

 8

 9            Petitioner Daniel Wolff brings this action for habeas corpus relief under 28 U.S.C. § 2254

10 to challenge his state-court convictions for first-degree murder with the use of a deadly weapon

11 and robbery with the use of a deadly weapon. 1 Respondents' response to the second amended

12 petition is due May 10, 2021. Respondents now move to extend the time to file a response to the

13 second amended petition because of work that needed to be done in other cases. 2 The motion is

14 unopposed. Good cause appearing,

15            IT IS ORDERED that the Motion for Enlargement of Time [ECF No. 19] is

16 GRANTED. Respondents' deadline to file a response to the second amended petition for

17 writ of habeas corpus is extended to July 9, 2021.

18            Dated: May 21, 2021
                                                              _________________________________
19                                                            U.S. District Judge Jennifer A. Dorsey

20

21

22

23   1
         ECF No. 18.
     2
         ECF No. 19.
